       Case
        Case1:10-cr-00905-LTS
             1:10-cr-00905-LTS Document
                                Document2311-1 Filed06/01/20
                                         2313 Filed  06/01/20 Page
                                                               Page11ofof44



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :
                                       :
              -v.-                     :                      FINAL ORDER OF FORFEITURE
                                       :
MANUEL GEOVANNY RODRIGUES-PEREZ,       :                      S38 10 Cr. 905 (LTS)
       a/k/a “Manuel Rodriguez,”       :
       a/k/a “Andres Garcia,”          :
       a/k/a “Manny,”                  :
       a/k/a “Shorty,”                 :
       a/k/a “El Monstro,”             :
                                       :
                    Defendant.         :
                                       :
 ------------------------------------- X
               WHEREAS, on or about March 24, 2014, MANUEL GEOVANNY

RODRIGUEZ-PEREZ, a/k/a “Manuel Rodriguez,” a/k/a “Andres Garcia,” a/k/a “Manny,” a/k/a

“Shorty,” a/k/a “El Monstro,” (the “Defendant”), was charged in a forty-eight count Superseding

Indictment, S38 10 Cr. 905 (LTS) (the “Indictment”) ;

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One and

Two of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States

Code, Section 1963 (a), of any and all property constituting and derived from any proceeds the

defendant obtained, directly or indirectly, as a result of the offenses alleged in Counts One and

Two of the Indictment including, but not limited to:

               a. All that lot or parcel of land, together with its buildings, appurtenances,
                  improvements, fixtures, attachments and easements, located at 1830 South
                  Ocean Drive, #2302, Hallandale Beach, Florida 33009 (the “Subject Property”);

               WHEREAS, on or about January 30, 2015, the Court entered a Stipulation and

Order of Interlocutory Sale of Property authorizing the interlocutory sale of the Subject Property

and ordering any proceeds from the sale of the Subject Property and any rental income derived
        Case
         Case1:10-cr-00905-LTS
              1:10-cr-00905-LTS Document
                                 Document2311-1 Filed06/01/20
                                          2313 Filed  06/01/20 Page
                                                                Page22ofof44



from the Subject Property was to be held by Government as a substitute res for the Subject Property

in any forfeiture proceeding and would be treated in all respects as the Subject Property

(D.E.1695);

                WHEREAS, on or about August 13, 2014, the Subject Property was sold and the

Government received a total of $383,068.42 representing the total net sale proceeds of the Subject

Property and the total rental income derived from the Subject Property (the “Proceeds”);

                WHEREAS, on or about June 7, 2016, the Defendant pled guilty to Count One of

the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit,

inter alia, all right, title and interest in the Subject Property;

                WHEREAS, on or about June 7, 2016, the Court entered a Consent Preliminary

Order of Forfeiture as to Subject Property/Money Judgment (the “Preliminary Order of

Forfeiture”) (D.E. 1839), which ordered the forfeiture to the United States of all right, title and

interest of the Defendant in, among other things, the Subject Property;

                WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States= intent to dispose of the Subject Property, and the requirement that any

person asserting a legal interest in the Subject Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

provide direct written notice to any person known to have an alleged interest in the Subject

Property and as a substitute for published notice as to those persons so notified;



                                                    2
        Case
         Case1:10-cr-00905-LTS
              1:10-cr-00905-LTS Document
                                 Document2311-1 Filed06/01/20
                                          2313 Filed  06/01/20 Page
                                                                Page33ofof44



               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Subject

Property before the United States can have clear title to the Subject Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Subject Property was posted on an official government internet site (www.forfeiture.gov)

beginning on June 24, 2016 for thirty (30) consecutive days, through July 23, 2016, pursuant to

Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on August

14, 2019 (D.E. 2272);

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no other petitions to contest the forfeiture as the Subject Property have been filed

or made in this action;

               WHEREAS, the Defendant is the only person and/or entity known by the

Government to have a potential interest in the Subject Property; and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.         All right, title and interest in the Proceeds is hereby forfeited and vested in

the United States of America, and shall be disposed of according to law.
                                                    3
       Case
        Case1:10-cr-00905-LTS
             1:10-cr-00905-LTS Document
                                Document2311-1 Filed06/01/20
                                         2313 Filed  06/01/20 Page
                                                               Page44ofof44



               2.     Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Proceeds.

               3.     The Department of Homeland Security/Homeland Security Investigations/

United States Customs and Border Protection, the United States Marshals Service (or its designee)

shall take possession of the Proceeds and dispose of the same according to law, in accordance with

Title 21, United States Code, Section 853(h).

               4.     The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money Laundering

and Transnational Criminal Enterprises Unit, United States Attorney’s Office, Southern District

of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
             June 1 2020
       ____________,

                                                     SO ORDERED:



                                                      /s/ Laura Taylor Swain, USDJ
                                                     ____________________________________
                                                     HONORABLE LAURA TAYLOR SWAIN
                                                     UNITED STATES DISTRICT JUDGE




                                                4
